                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     JAMES FAULKNER,                                 )
                                                     )
             Plaintiff,                              )     Case No. 2:15-cv-02220-TLP-tmp
                                                     )
     v.                                              )     JURY DEMAND
                                                     )
     F. BURLESON and BILL OLDHAM,                    )
                                                     )
            Defendants.                              )


                ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE


          The Court entered a show cause order on February 13, 2019, requiring Plaintiff to

    show cause, within thirty (30) days of the entry of the Order, why this matter should not be

    dismissed for failure to prosecute. (ECF No. 20.) And the Court directed Plaintiff to notify

    the Court, in writing, of his new address to prevent this matter from being dismissed. (Id. at

    PageID 63.) Plaintiff was further informed that failure to respond would result in the case

    being dismissed. Plaintiff has not responded to the Court’s Order.1 Therefore, Plaintiff’s

    claims are DISMISSED WITHOUT PREJUDICE for failure to prosecute under Federal Rule

    of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370 U.S. 626, 629–33 (1962)

    (holding that courts have the inherent authority to dismiss a case for lack of prosecution).

          SO ORDERED, this 19th day of March, 2019.

                                                  s/Thomas L. Parker
                                                 THOMAS L. PARKER
                                                 UNITED STATES DISTRICT JUDGE



1
    Plaintiff’s response was due on March 15, 2019.
